DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.
Claims 1, 6, 11, 16 are amended; Claims 5, 15, are cancelled; No Claims are added.  Claims 1 – 4, 6 – 14, 16 – 20 are currently pending and subject to examination.

Response to Arguments
The Applicant’s arguments with respect to the art rejection claims 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action 
Claims 1 - 4, 6 - 14, 16 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lim et al. (US 20220061116 A1) in view of Harada (US 20210092697 A1).

Regarding claim 1, Lim et al. discloses a method comprising: receiving configuration information for measurement report by a user equipment (UE) in a new radio (NR) network (Lim et al. [0029] a UE can be configured for each DL BWP of an SpCell with a set of resource indexes, through a corresponding set of higher layer parameters Radio Link Monitoring RS, for radio link monitoring by higher layer parameter failure Detection Resources); 
determining, by the UE, a first measurement factor of value N (Lim et al. [0029] the UE can be configured with up to NLR-RLM Radio Link Monitoring RS for link recovery procedures, and radio link monitoring, where from the NLR-RLM Radio Link Monitoring RS, up to NLR-RLM Radio Link Monitoring RS can be used for radio link monitoring depending on a maximum number L of candidate SS/PBCH blocks per half frame, and up to two Radio Link Monitoring RS can be used for link recovery procedures) and a second measurement factor of value P based on the configuration information (Lim et al. [0033] the physical layer in the UE may assess the radio link quality once per indication period, where the radio link quality may be evaluated over the previous time period against thresholds (Qout and Qin) configured by higher layer parameter rlmInSyncOutOlSyncThreshold and the UE may determine the indication period as the maximum between the shortest periodicity for radio link monitoring resources and 10 msec in relation to [0044] P=1 when in the monitored cell there are no measurement gaps overlapping with any occasion of the SSB), 
wherein the UE determines whether to perform a scheduling restriction (Lim et al. [0054] when the reference signal to be measured for RLM has a different subcarrier spacing than the PDSCH/PDCCH and on frequency range FR2, there may be restrictions on the scheduling availability) such that a predefined set of uplink transmission and downlink reception are restricted except for remaining system information (RMSI) during a scheduling restriction period (Lim et al. [0057] the UE may not be expected to transmit a PUCCH/PUSCH or receive a PDCCH/PDSCH on RLM-RS symbols to be measured for radio link monitoring, except for RMSI PDCCH/PDSCH and PDCCH/PDSCH which may or may not be received by an RRC_CONNECTED mode UE), and 
wherein a layer-1 reference signal received power (L1-RSRP) measurement period is extended by P (Lim et al. [0045] a longer evaluation period may be expected if the combination of RLM-RS, SMTC occasion and measurement gap configurations does not meet previous conditions) to compensate the L1- RSRP measurement for one or more reference signal (RS) overlapping (Lim et al. [0049] for FR1, P=1/(1−TCSI-RS/MGRP), when in the monitored cell there are measurement gaps configured for intra-frequency, inter-frequency or inter-RAT measurements, which are overlapping with some but not all occasions of the CSI-RS; and P=1 when in the monitored cell there are no measurement gaps overlapping with any occasion of the CSI-RS); 
determining, by the UE, the L1-RSRP measurement period based on at least one of factors comprising the first measurement factor and the second measurement factor (Lim et al. [0061] the UE may apply the Qin,LR threshold to the L1-RSRP measurement obtained from a SS/PBCH block and apply the Qin,LR threshold to the L1-RSRP measurement obtained for a CSI-RS resource after scaling a respective CSI-RS reception power with a value provided by higher layer parameter power Control Offset SS); and 
performing, by the UE, a L1-RSRP measurement during the L1-RSRP measurement period (Lim et al. [0063] the UE may provide to higher layers the periodic CSI-RS configuration indexes and/or SS/PBCH block indexes from the set q1 and the corresponding L1-RSRP measurements that are larger than or equal to the corresponding thresholds), 
wherein the L1-RSRP measurement is performed based on at least one configured L1-RSRP resources comprising channel state information reference signal (CSI-RS) resources and synchronization signal block (SSB) resources (Lim et al. [0065] the gNB can configure the UE with up to {2, 4 or 8} radio link monitoring reference signal resources (depending on the carrier frequency range of special cell (spCell)) to measure the radio link quality, where the RLM-RS resources can be a CSI-RS resource, an SSB resource or a mix of both the CSI-RS resources and SSB resources).
Lim et al. does not expressly disclose the first measurement factor indicates the performance of a scheduling restriction.
Harada, for example from an analogous field of endeavor (Harada, [0159] different scheduling restrictions may be defined according to a type (kind) of an RLM reference signal (RLM-RS), for example, between a case of SS block and a case of CSI-RS) discloses a measurement factor that indicates the performance of a scheduling restriction (Harada, [0160] a UE may determine whether to be able to simultaneously transmit and receive an RLM-RS and data based on first scheduling restrictions when an SSB is configured as an RLM-RS and may determine whether to be able to simultaneously transmit and receive an RLM-RS and data based on second scheduling restrictions when a CSI-RS is configured as an RLM-RS).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine first measurement factor indicates the performance of a scheduling restriction as taught by Harada with the system of Lim et al. in order to determine if a scheduling restriction is applicable (Harada, [0160]).

Regarding claims 2, 12, Lim et al. - Harada discloses the first measurement factor is determined based on configuration information of the configured L1-RSRP resources (Harada, [0045] Information on same-frequency measurement and/or different-frequency measurement may include information applicable to same-frequency measurement, different-frequency measurement, or the like using an SSB and/or a CSI-RS), a transmission configuration indication (TCl) state, and quasi-co-location (QCL) of the configured resources (Lim et al. [0030] the UE may use for radio link monitoring the RS provided for the active Transmission Configuration Indicator (TCI) state for the PDCCH if the active TCI state for the PDCCH includes only one RS and if the active TCI state for the PDCCH includes two RS, the UE may expect that one RS has Quasi Co-Location (QCL)-TypeD and the UE may use that RS for radio link monitoring; the UE may not expect both RS to have QCL-TypeD).  The motivation is the same as in claim 1.

Regarding claims 3, 13, Lim et al. - Harada discloses the first measurement factor indicates to perform a scheduling restriction when the configured resource is SSB (Harada, [0164] Scheduling restrictions in RLM are presumed to be more relaxed than scheduling restrictions in SSB-based/CSI-RS-based RRM measurement. SSB-based RRM measurement may be simply referred to as SSB measurement).  The motivation is the same as in claim 1.

Regarding claims 4, 14, Lim et al. - Harada discloses the configured L1- RSRP resource is CSI-RS resource (Lim et al. [0047] each CSI-RS based RLM-RS resource is configured for a PCell and/or a PSCell provided that the CSI-RS configured for RLM are actually transmitted within UE active DL BWP during the entire evaluation period), and wherein the first measurement factor indicates no scheduling restriction when the CSI-RS resource is configured with repetition-OFF and the TCI is given and QCL type D (QCL-D) to SSB resource or CSI-RS resource with repetition-ON (Lim et al. [0048] TEvaluate_out_CSI-RS and TEvaluate_in_CSI-RS are defined in Table RLM.3-3 for FR1. TEvaluate_out_CSI-RS and TEvaluate_in_CSI-RS are defined in Table RLM.3-4 for FR2, where N=1, if the CSI-RS resource configured for RLM is spatially QCLed and TDMed to CSI-RS resources configured for BM or SSBs configured for BM, and the QCL association is known to the UE).

Regarding claims 6, 16, Lim et al. - Harada discloses the predefined set of uplink transmission include a physical uplink control channel (PUCCH), a physical uplink shared channel (PUSCH), and a sound reference signal (SRS) (Lim et al. [0055] there may be no scheduling restrictions due to radio link monitoring performed with a same subcarrier spacing as PDSCH/PDCCH on FR1), the predefined set of downlink reception includes a physical down control channel (PDCCH), a physical downlink shared channel (PDSCH) (Lim et al. [0055] for a UE that does not support simultaneousRxDataSSB-DiffNumerology, the UE may not be expected to transmit a PUCCH/PUSCH or receive a PDCCH/PDSCH on SSB symbols to be measured for radio link monitoring), and a CSI-RS for tracking, a CSI-RS for channel quality indicator (CQI) (Lim et al. [0052] TIndication_interval may be max(10 ms, TRLM-RSM), where TRLM,M is the shortest periodicity of all configured RLM-RS resources for the monitored cell, which corresponds to TSSB if the RLM-RS resource is SSB, or TCSI-RS if the RLM-RS resource is CSI-RS).

Regarding claims 7, 19, Lim et al. - Harada discloses the L1-RSRP measurement is a L1-RSRP procedure for a candidate beam detection (Lim et al. [0060] the UE can be provided, for a serving cell, with a set q0 of periodic CSI-RS resource configuration indexes by higher layer parameter failure Detection Resources and with a set q1 of periodic CSI-RS resource configuration indexes and/or SS/PBCH block indexes by higher layer parameter candidate Beam RS List for radio link quality measurements on the serving cell).

Regarding claims 8, 20, Lim et al. - Harada discloses the L1-RSRP measurement is a L1-RSRP computation for beam reporting (Lim et al. [0064] the UE may monitor the PDCCH in a search space provided by higher layer parameter recoverySearchSpaceId for detection of a DCI format with a cyclic redundancy check (CRC) scrambled by C-RNTI starting from slot n+4 within a window configured by higher layer parameter BeamFailureRecoveryConfig).

Regarding claims 9, 17, Lim et al. - Harada discloses the measurement period is extended by N to compensate the L1-RSRP measurement for receiving beam training (Harada, [0069] reference signal for RLM (RLM-RS) may be at least one of an SSB, a CSI-RS, a PSS, an SSS, a DMRS, a mobility reference signal (MRS: mobility RS), a beam specific signal, and the like, or a signal composed by extending, modifying, or performing other operations on any one of them).  The motivation is the same as in claim 1.

Regarding claims 10, 18, Lim et al. - Harada discloses the RS overlapping occurs for at least one overlapping occasion comprising the L1-RSRP overlaps with SSB measurement timing configuration (SMTC) (Lim et al. [0044] for FR1, P=1/(1−TSSB/MGRP), where MGRP is the Measurement Gap Repetition Period when in the monitored cell there are measurement gaps configured for intra-frequency, inter-frequency or inter-RAT measurements, which are overlapping with some but not all occasions of the SSB), the L1-RSRP overlaps with measurement gap (MG) (Lim et al. [0044] P is 1/(1−TSSB/MGRP)*Psharing factor, when RLM-RS is partially overlapped with measurement gap and RLM-RS is fully overlapped with SMTC occasion (TSSB=TSMTCperiod) and SMTC occasion is partially overlapped with measurement gap (TSMTCperiod<MGRP)).

Regarding claim 11, Lim et al. discloses a user equipment (UE) (Lim et al. FIG. 1, UE 102 in relation to FIG. 2, device 200), comprising: a transceiver (Lim et al. FIG. 2, network interface device 220) that transmits and receives radio frequency (RF) signal with a base station (Lim et al. FIG. 1, NG-RAN/gNB 130) in a new radio (NR) network (Lim et al. [0011] the UE may generate, encode and perhaps encrypt uplink transmissions to, and decode and decrypt downlink transmissions from, the RAN 110 and/or gNB 130); 
a configuration receiver (Lim et al. FIG. 2, memory 204) that receives configuration information for measurement report from the NR network (Lim et al. [0029] a UE can be configured for each DL BWP of an SpCell with a set of resource indexes, through a corresponding set of higher layer parameters Radio Link Monitoring RS, for radio link monitoring by higher layer parameter failure Detection Resources); 
a measurement factor circuit (Lim et al. FIG. 2, processor 202) that determines a first measurement factor of value N (Lim et al. [0029] the UE can be configured with up to NLR-RLM Radio Link Monitoring RS for link recovery procedures, and radio link monitoring, where from the NLR-RLM Radio Link Monitoring RS, up to NLR-RLM Radio Link Monitoring RS can be used for radio link monitoring depending on a maximum number L of candidate SS/PBCH blocks per half frame, and up to two Radio Link Monitoring RS can be used for link recovery procedures) and a second measurement factor of value P based on the configuration information (Lim et al. [0033] the physical layer in the UE may assess the radio link quality once per indication period, where the radio link quality may be evaluated over the previous time period against thresholds (Qout and Qin) configured by higher layer parameter rlmInSyncOutOlSyncThreshold and the UE may determine the indication period as the maximum between the shortest periodicity for radio link monitoring resources and 10 msec in relation to [0044] P=1 when in the monitored cell there are no measurement gaps overlapping with any occasion of the SSB), wherein the UE determines whether to perform a scheduling restriction (Lim et al. [0054] when the reference signal to be measured for RLM has a different subcarrier spacing than the PDSCH/PDCCH and on frequency range FR2, there may be restrictions on the scheduling availability) such that a predefined set of uplink transmission and downlink reception are restricted except for remaining system information (RMSI) during a scheduling restriction period (Lim et al. [0057] the UE may not be expected to transmit a PUCCH/PUSCH or receive a PDCCH/PDSCH on RLM-RS symbols to be measured for radio link monitoring, except for RMSI PDCCH/PDSCH and PDCCH/PDSCH which may or may not be received by an RRC_CONNECTED mode UE), and 
wherein a measurement period for a layer-1 reference signal received power (L1-RSRP) is extended by P (Lim et al. [0045] a longer evaluation period may be expected if the combination of RLM-RS, SMTC occasion and measurement gap configurations does not meet previous conditions) to compensate the L1-RSRP measurement for one or more reference signal (RS) overlapping (Lim et al. [0049] for FR1, P=1/(1−TCSI-RS/MGRP), when in the monitored cell there are measurement gaps configured for intra-frequency, inter-frequency or inter-RAT measurements, which are overlapping with some but not all occasions of the CSI-RS; and P=1 when in the monitored cell there are no measurement gaps overlapping with any occasion of the CSI-RS); 
a measurement period circuit (Lim et al. FIG. 2, processor 202) that determines the L1-RSRP measurement period based on the first measurement factor and the second measurement factor (Lim et al. [0061] the UE may apply the Qin,LR threshold to the L1-RSRP measurement obtained from a SS/PBCH block and apply the Qin,LR threshold to the L1-RSRP measurement obtained for a CSI-RS resource after scaling a respective CSI-RS reception power with a value provided by higher layer parameter power Control Offset SS); and 
a L1-RSRP circuit that performs a L1-RSRP measurement during the measurement period (Lim et al. [0063] the UE may provide to higher layers the periodic CSI-RS configuration indexes and/or SS/PBCH block indexes from the set q1 and the corresponding L1-RSRP measurements that are larger than or equal to the corresponding thresholds), wherein the L1-RSRP is performed on at least one configured L1-RSRP resources comprising channel state information reference signal (CSI-RS) resources and synchronization signal block (SSB) resources (Lim et al. [0065] the gNB can configure the UE with up to {2, 4 or 8} radio link monitoring reference signal resources (depending on the carrier frequency range of special cell (spCell)) to measure the radio link quality, where the RLM-RS resources can be a CSI-RS resource, an SSB resource or a mix of both the CSI-RS resources and SSB resources).
Lim et al. does not expressly disclose the first measurement factor indicates the performance of a scheduling restriction.
Harada, for example from an analogous field of endeavor (Harada, [0159] different scheduling restrictions may be defined according to a type (kind) of an RLM reference signal (RLM-RS), for example, between a case of SS block and a case of CSI-RS) discloses a measurement factor that indicates the performance of a scheduling restriction (Harada, [0160] a UE may determine whether to be able to simultaneously transmit and receive an RLM-RS and data based on first scheduling restrictions when an SSB is configured as an RLM-RS and may determine whether to be able to simultaneously transmit and receive an RLM-RS and data based on second scheduling restrictions when a CSI-RS is configured as an RLM-RS).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine first measurement factor indicates the performance of a scheduling restriction as taught by Harada with the system of Lim et al. in order to determine if a scheduling restriction is applicable (Harada, [0160]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee et al. (US 20200404690 A1) is cited to show a CSI reporting setting that may include any one of Report setting identity, ReportConfigType, ReportQuantity, ReportFreqConfiguration, subband or wideband precoding matrix indicator (WB PMI),  channel quality indicator (CQI) reporting, ReportSlotConfig, MeasRestrictionConfig-time-channel, a strongest layer indicator (LI); reported L1-RSRP parameters; a channel resource indicator, and/or synchronization signal block resource indicator (SSBRI), where a wireless transmit/receive unit (WTRU), configured with at least one bandwidth part (BWP), may receive a signal including an indication for the WTRU to perform measurements on a target BWP, which may be received as part of downlink control information (DCI) in the current active BWP and the WTRU may determine a measurement gap type based on at least one of a subcarrier spacing (SCS) of a current active BWP and a SCS of the target BWP, which is similar to aspects of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416    

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416